Exhibit 10.1
HealthEquity, Inc.
15 W. Scenic Pointe Drive
Draper, Utah 84020
June 25, 2020
Darcy Mott
BY ELECTRONIC DELIVERY
Re: Transition and Separation
Dear Darcy,
This letter agreement (this “Agreement”) sets forth our collective understanding
with respect to your continued employment with HealthEquity, Inc. (the
“Company”) from and after the date hereof and the transition of your duties to a
new Chief Financial Officer, effective as of March 31, 2021 (the “Transition
Date”). Reference is made to that certain (i) Employment Agreement, by and
between you and the Company, dated as of June 10, 2014 (the “Employment
Agreement”), and (ii) Confidentiality, Non-Interference, and Invention
Assignment Agreement, executed by you on June 10, 2014 (the “Restrictive
Covenant Agreement”).
1.Transition. Between the date hereof through the Transition Date, unless your
employment is terminated by you or the Company in accordance with the terms of
the Employment Agreement, you will continue to serve as Executive Vice President
and Chief Financial Officer of the Company. Effective as of the Transition Date,
you will resign as Executive Vice President and Chief Financial Officer of the
Company and continue as a Special Advisor to the Company, reporting to the Chief
Executive Officer of the Company. Between the date hereof and the Transition
Date (the “Transition Period”), you agree to perform your duties on a full-time
basis from either your home office or the Company’s offices in Draper, Utah, as
reasonably requested by the Company from time to time. Following the Transition
Date and while serving as Special Advisor, you will be expected to devote no
less than one-half of your business time to the Company. Further, during the
Transition Period and while employed as a Special Advisor, you agree to
cooperate with members of management, your direct reports and other employees of
the Company, its direct and indirect subsidiary companies and affiliates
(collectively, the “Company Group”) to facilitate an orderly transition to a new
Chief Financial Officer, provide information, answer questions and provide
guidance as reasonably requested by your team members relating to any matter on
which you will have worked prior to your last date of employment with the
Company or of which you have knowledge.
You hereby acknowledge and agree that the appointment of a new Chief Financial
Officer of the Company on the Transition Date, or the resulting change in your
duties or responsibilities, shall not serve as a basis for you to resign for
Good Reason under your Employment Agreement or any other arrangement with the
Company (including any equity award agreement). Accordingly, by signing this
Agreement, you are agreeing that you are not entitled to any severance or other
benefits under your Employment Agreement or any other arrangement (including,
without limitation, any equity award agreement) in connection with such
appointment. The foregoing relates only to the transition contemplated hereunder
and does not does not alter, amend or waive any other provision or right that
you may have, or relate to any other or future events or changes in facts or
circumstances, under your Employment Agreement, any other arrangement or any
other benefit to which you may be entitled.



--------------------------------------------------------------------------------



Further, effective as of the Transition Date, you hereby acknowledge and agree
that your Employment Agreement shall be deemed terminated and, following such
date, your employment as a Special Advisor to the Company shall be at will,
which means that either you or the Company may terminate your employment with or
without cause or notice, and that upon any subsequent termination of your
employment from the Special Advisor position with or without cause, no further
payments by the Company to you will be due other than accrued but unpaid base
salary through the date of your termination, any other accrued benefits to which
you may be entitled pursuant to the terms of the Company’s benefit plans in
which you participate at the time of such termination, reimbursement for any
reasonable business expenses incurred in accordance with the Company’s expense
reimbursement policy prior to the date of such termination and timely submitted
to the Company and, subject to your execution and non-revocation of the Release,
the Consideration (each, as defined below).
2.Compensation. During the Transition Period, you will continue to be paid your
current salary (at an annual rate of $400,000) and, effective as of the
Transition Date and you assuming the Special Advisor position, your base salary
will be reduced to $350,000, in each case, payable in accordance with the
Company’s regular payroll practices. In addition, while employed by the Company
during the Transition Period and thereafter, you will continue to participate in
all employee benefit plans sponsored by or through any member of the Company
Group in which you are eligible to participate as of the date hereof (as such
plans may be amended, the “Benefit Plans”) in accordance with the terms and
conditions of such Benefit Plans. In addition, subject to your continued
employment as Chief Financial Officer through the Transition Date, you will
continue to remain eligible for an annual incentive bonus in accordance with the
terms and conditions of the Company’s Executive Bonus Plan for fiscal year
ending January 31, 2021 and will be eligible to earn a pro-rated annual bonus
for fiscal year ending January 31, 2022, pro-rated based on the number of days
in such fiscal year that you serve as Chief Financial Officer (the “Pro-Rata
2022 Bonus”), in each case, in accordance with the terms and conditions of the
Company’s executive bonus plan for the applicable fiscal year. For the avoidance
of doubt, you hereby acknowledge and agree that you are not expected to receive
any equity-based incentive awards for fiscal year ending January 31, 2022 and
that, while serving as Special Advisor, you shall no longer be eligible to earn
any incentive bonus.
3.Treatment of Equity Awards; Payment of Pro-Rata 2022 Bonus. Upon any
termination of your employment with the Company other than for Cause (as defined
in your Employment Agreement) following the Transition Date, and subject to your
(A) remaining employed with the Company through the Transition Date, (B)
execution and non-revocation of the release of claims attached hereto as Exhibit
A (the “Release”) within 21 days following such termination, and (C) continued
compliance with this Agreement and the Restrictive Covenant Agreement (as
modified herein), the Company will provide you with the following benefits
(collectively, the “Consideration”):
(a)Each of the options and restricted stock unit awards granted to you pursuant
to the Company’s 2014 Equity Incentive Plan (the “Plan”), whether subject to
solely service based vesting conditions or service and performance based vesting
conditions, will remain outstanding and become exercisable, vest and/or settle
at the same time as such awards would have otherwise become exercisable, vested
and/or settled had you remained in continuous service with the Company, with any
restricted stock unit awards subject to performance based vesting conditions
(“PRSUs”) vesting based on actual achievement of the applicable performance
metric; provided, that, upon the occurrence of a Change in Control (as defined
in the Plan), the exercisability, vesting and/or settlement of any then unvested
options and restricted stock unit awards held by you shall immediately
accelerate, with any then unvested PRSUs granted to you prior to March 31, 2020
vesting at 100% of target and any then unvested PRSUs granted to you on
March 31, 2020 vesting based on actual performance;
2

--------------------------------------------------------------------------------



(b)Subject to Section 9(c) of the Plan, each of your vested options shall remain
exercisable until the earlier to occur of (x) any violation or attempted
violation, by you of the Restrictive Covenants (as defined below), and (y) the
expiration date of each such option as set forth in the applicable option
agreement governing such options; and
(c)Subject to the achievement of the applicable performance conditions for
fiscal year ending January 31, 2022, as determined by the Compensation Committee
of the Board of Directors of the Company, payment of the Pro-Rata Bonus, such
amount to be paid at the same time it would otherwise be paid to you had no
termination occurred, but in no event later than April 15, 2022.
For the avoidance of doubt, any termination of your employment to occur prior to
the Transition Date shall be governed by the terms and conditions set forth in
your Employment Agreement, as modified by paragraph 1 above.
4.Modification of Restrictive Covenant Agreement. You hereby acknowledge and
agree that the execution of this Agreement does not alter your obligations to
any member of the Company Group under the Restrictive Covenant Agreement, and
notwithstanding anything set forth in the Restrictive Covenant Agreement to the
contrary, effective as of the date hereof, the Restrictive Covenant Agreement is
hereby amended such that the terms “Post-Termination Non-Compete Period” and
“Post-Termination Non-Interference Period” shall mean the period commencing on
your last date of employment with the Company Group and ending on the thirty-six
month anniversary of such termination of employment. You further hereby
acknowledge that your continued compliance with obligations set forth in your
Restrictive Covenant Agreement, as modified herein (the “Restrictive
Covenants”), is a condition of your receiving the Consideration described in
paragraph 3 and upon any breach of the Restrictive Covenants, the Company shall
be entitled to an immediate refund of any Consideration already received by you
and may clawback any of the shares or proceeds in respect of shares delivered to
or received by you in connection with the exercise, vesting or settlement of
such options or restricted stock unit awards, as applicable, or subsequent sale
of the corresponding shares of common stock of the Company. You understand that
the Defend Trade Secrets Act provides that you may not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that is made in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney, and
solely for the purpose of reporting or investigating a suspected violation of
law; or that is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. In the event that you file
a lawsuit for retaliation by any member of the Company Group for reporting a
suspected violation of law, you may disclose the trade secret to your attorney
and use the trade secret information in the court proceeding, if you file any
document containing the trade secret under seal and do not disclose the trade
secret, except pursuant to court order.
5.Taxes. Amounts provided hereunder are subject to withholding for all
applicable taxes, including but not limited to income, employment, and social
insurance taxes, as shall be required by law.
6.Governing Law. EXCEPT WHERE PREEMPTED BY FEDERAL LAW, THE VALIDITY,
INTERPRETATION, CONSTRUCTION, AND PERFORMANCE OF THIS AGREEMENT IS GOVERNED BY
AND IS TO BE CONSTRUED UNDER THE LAWS OF THE STATE OF UTAH APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED IN THAT STATE, WITHOUT REGARD TO CONFLICT OF
LAWS RULES. ANY DISPUTE OR CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
CLAIM OF BREACH HEREOF SHALL BE BROUGHT EXCLUSIVELY IN THE UNITED STATES
DISTRICT COURT FOR THE DISTRICT OF UTAH, TO THE EXTENT FEDERAL JURISDICTION
EXISTS, AND IN ANY
3

--------------------------------------------------------------------------------



COURT SITTING IN SALT LAKE CITY, UTAH, BUT ONLY IN THE EVENT FEDERAL
JURISDICTION DOES NOT EXIST, AND ANY APPLICABLE APPELLATE COURTS. BY EXECUTION
OF THIS AGREEMENT, THE PARTIES HERETO, AND THEIR RESPECTIVE AFFILIATES, CONSENT
TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS, AND WAIVE ANY RIGHT TO CHALLENGE
JURISDICTION OR VENUE IN SUCH COURT WITH REGARD TO ANY SUIT, ACTION, OR
PROCEEDING UNDER OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY TO THIS
AGREEMENT ALSO HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY IN CONNECTION WITH ANY
SUIT, ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THIS AGREEMENT.
7.Entire Agreement. Except as otherwise expressly provided or referenced herein,
this Agreement and the Release constitute the entire agreement between you and
the Company with respect to the subject matter hereof and supersede any and all
prior agreements or understandings between you and the Company with respect to
the subject matter hereof, whether written or oral. This Agreement will bind the
heirs, personal representatives, successors and permitted assigns of both you
and the Company, and will inure to the benefit of each of you and the Company
and their respective heirs, successors and permitted assigns. This Agreement may
be amended or modified only by a written instrument executed by you and the
Company.
8.Construction. The section or paragraph headings or titles herein are for
convenience of reference only and shall not be deemed a part of this Agreement.
The parties hereto acknowledge and agree that each party has reviewed and
negotiated the terms and provisions of this Agreement and has had the
opportunity to contribute to its revision. Accordingly, the rule of construction
to the effect that ambiguities are resolved against the drafting party, shall
not be employed in the interpretation of this Agreement. Rather, the terms of
this Agreement shall be construed in a reasonable manner to effect the
intentions of both parties hereto and not in favor or against either party.
9.Section 409A. Payments and/or benefits under this Agreement are intended to be
exempt from, or comply with, Section 409A of the Internal Revenue Code of 1986,
as amended (“Section 409A”), and this Agreement will be interpreted to achieve
this result. For purposes of this Agreement, each payment in a series of
payments hereunder shall be deemed to be a separate payment for purposes of
Section 409A. In no event shall the Company or any of its affiliates be liable
for any additional tax, interest, or penalties that may be imposed on you as a
result of Section 409A or any damages for failing to comply with Section 409A
(other than for withholding obligations or other obligations applicable to
employers, if any, under Section 409A).
Notwithstanding any provision in this Agreement to the contrary, any payment and
the delivery of any shares otherwise required to be made hereunder to you at any
date as a result of the termination of your employment shall be delayed for such
period of time as may be necessary to meet the requirements of
Section 409A(a)(2)(B)(i) of the Code (the “Delay Period”). On the first business
day following the expiration of the Delay Period, you shall be paid and/or
issued, in a single lump sum, an amount equal to the aggregate amount of all
payments and/or shares delayed pursuant to the preceding sentence, and any
remaining payments and/or share issuances not so delayed shall continue to be
paid and/or delivered pursuant to the payment schedule set forth herein.
10.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
instrument, and electronically delivered copies of executed counterparts shall
be deemed to be originals for all purposes.
* * *
4


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth below.
HEALTHEQUITY, INC.
By: /s/ Jon Kessler 
Name: Jon Kessler
Title: President and CEO
Dated: June 25, 2020


Agreed and accepted:
/s/ Darcy Mott    
Darcy Mott
Dated: June 25, 2020




[Signature Page to D. Mott Transition Agreement]


--------------------------------------------------------------------------------

Exhibit A
RELEASE OF CLAIMS
As used in this Release of Claims (this “Release”), the term “claims” will
include all claims, covenants, warranties, promises, undertakings, actions,
suits, causes of action, obligations, debts, accounts, attorneys’ fees,
judgments, losses, and liabilities, of whatsoever kind or nature, in law, in
equity, or otherwise.
For and in consideration of the agreement by HealthEquity, Inc. (the “Company”)
to provide me with the Consideration (as defined in that certain letter
agreement, dated June 25, 2020, with the Company (my “Transition Agreement”)),
and other good and valuable consideration, I, Darcy Mott, for and on behalf of
myself and my heirs, administrators, executors, and assigns, effective as of the
date on which this Release becomes effective pursuant to its terms, do fully and
forever release, remise, and discharge each of the Company, and its respective
direct and indirect parents, subsidiaries and affiliates, and their respective
successors and assigns, together with their respective current and former
officers, directors, partners, members, shareholders, employees, and agents
(collectively, and with the Company, the “Group”), from any and all claims
whatsoever up to the date hereof that I had, may have had, or now have against
the Group, whether known or unknown, for or by reason of any matter, cause, or
thing whatsoever, including any claim arising out of or attributable to my
employment or the termination of my employment with the Company, whether for
tort, breach of express or implied employment contract, intentional infliction
of emotional distress, wrongful termination, unjust dismissal, defamation,
libel, or slander, or under any federal, state, or local law dealing with
discrimination based on age, race, sex, national origin, handicap, religion,
disability, or sexual orientation. The release of claims in this Release
includes, but is not limited to, all claims arising under the Age Discrimination
in Employment Act of 1967 (the “ADEA”), Title VII of the Civil Rights Act of
1964, the Americans with Disabilities Act of 1990, the Civil Rights Act of 1991,
the Family and Medical Leave Act of 1993, the Employee Retirement Income
Security Act of 1974, the Worker Adjustment and Retraining Notification Act of
1988 and the Equal Pay Act of 1963, each as may be amended from time to time,
and all other federal, state, and local laws, the common law, and any other
purported restriction on an employer’s right to terminate the employment of
employees. I intend this Release contained herein to be a general release of any
and all claims to the fullest extent permissible by law and for the provisions
regarding the release of claims against the Group to be construed as broadly as
possible, and hereby incorporate in this Release similar federal, state or other
laws, all of which I also hereby expressly waive.
I understand and agree that claims or facts in addition to or different from
those which are now known or believed by me to exist may hereafter be
discovered, but it is my intention to fully and forever release, remise and
discharge all claims which I had, may have had, or now have against the Group,
whether known or unknown, suspected or unsuspected, asserted or unasserted,
contingent or noncontingent, without regard to the subsequent discovery or
existence of such additional or different facts. Without limiting the foregoing,
by signing this Release, I expressly waive and release any provision of law that
purports to limit the scope of a general release.



--------------------------------------------------------------------------------



I acknowledge and agree that as of the date I execute this Release, I have no
knowledge of any facts or circumstances that give rise or could give rise to any
claims under any of the laws listed in the preceding paragraphs.
By executing this Release, I specifically release all claims relating to my
employment and its termination under the ADEA, a United States federal statute
that, among other things, prohibits discrimination on the basis of age in
employment and employee benefit plans.
Notwithstanding any provision of this Release to the contrary, by executing this
Release, I am not releasing (i) any claims relating to my rights under the
Transition Agreement, (ii) any claims that cannot be waived by law, or (iii) my
right of indemnification as provided by, and in accordance with the terms of,
the Company’s by-laws or a Company insurance policy providing such coverage, as
any of such may be amended from time to time.
I expressly acknowledge and agree that I –
•Am able to read the language, and understand the meaning and effect, of this
Release;
•Have no physical or mental impairment of any kind that has interfered with my
ability to read and understand the meaning of this Release or its terms, and
that I am not acting under the influence of any medication, drug, or chemical of
any type in entering into this Release;
•Am specifically agreeing to the terms of the release contained in this Release
because the Company has agreed to provide me the Consideration in consideration
for my agreement to accept it in full settlement of all possible claims I might
have or ever have had, and because of my execution of this Release;
•Acknowledge that, but for my execution of this Release, I would not be entitled
to the Consideration;
•Understand that, by entering into this Release, I do not waive rights or claims
under the ADEA that may arise after the date I execute this Release;
•Had or could have had twenty-one (21) calendar days from the date of my
termination of employment (the “Release Expiration Date”) in which to review and
consider this Release, and that if I execute this Release prior to the Release
Expiration Date, I have voluntarily and knowingly waived the remainder of the
review period;
•Have not relied upon any representation or statement not set forth in this
Release or my Transition Agreement made by the Company or any of its
representatives;
•Was advised to consult with my attorney regarding the terms and effect of this
Release; and
•Have signed this Release knowingly and voluntarily.
A-2

--------------------------------------------------------------------------------



I represent and warrant that I have not previously filed, and to the maximum
extent permitted by law agree that I will not file, a complaint, charge, or
lawsuit against any member of the Group regarding any of the claims released
herein. If, notwithstanding this representation and warranty, I have filed or
file such a complaint, charge, or lawsuit, I agree that I shall cause such
complaint, charge, or lawsuit to be dismissed with prejudice and shall pay any
and all costs required in obtaining dismissal of such complaint, charge, or
lawsuit, including without limitation the attorneys’ fees of any member of the
Group against whom I have filed such a complaint, charge, or lawsuit. This
paragraph shall not apply, however, to a claim of age discrimination under the
ADEA or to any non-waivable right to file a charge with the United States Equal
Employment Opportunity Commission (the “EEOC”) or similar state agency;
provided, however, that if the EEOC or similar state agency were to pursue any
claims relating to my employment with the Company, I agree that I shall not be
entitled to recover any monetary damages or any other remedies or benefits as a
result and that this Release and the Transition Agreement will control as the
exclusive remedy and full settlement of all such claims by me.
I hereby agree to waive any and all claims to re-employment with the Company or
any other member of the Group and affirmatively agree not to seek further
employment with the Company or any other member of the Group. I acknowledge that
if I re-apply for or seek employment with the Company or any other member of the
Group, the Company’s or any other member of the Group’s refusal to hire me based
on this provision will provide a complete defense to any claims arising from my
attempt to apply for employment.
Notwithstanding anything contained herein to the contrary, this Release will not
become effective or enforceable prior to the expiration of the period of seven
(7) calendar days immediately following the date of its execution by me (the
“Revocation Period”), during which time I may revoke my acceptance of this
Release by notifying the Company and the Board of Directors of the Company, in
writing, delivered to the Company at its principal executive office, marked for
the attention of its Chief Executive Officer. To be effective, such revocation
must be received by the Company no later than 11:59 p.m. on the seventh (7th)
calendar day following the execution of this Release. Provided that this Release
is executed and I do not revoke it during the Revocation Period, the eighth
(8th) calendar day following the date on which this Release is executed shall be
its effective date. I acknowledge and agree that if I revoke this Release during
the Revocation Period, this Release will be null and void and of no effect, and
neither the Company nor any other member of the Group will have any obligations
to provide me the Consideration.
The provisions of this Release shall be binding upon my heirs, executors,
administrators, legal personal representatives, and assigns. If any provision of
this Release shall be held by any court of competent jurisdiction to be illegal,
void, or unenforceable, such provision shall be of no force or effect. The
illegality or unenforceability of such provision, however, shall have no effect
upon and shall not impair the enforceability of any other provision of this
Release.
EXCEPT WHERE PREEMPTED BY FEDERAL LAW, THE VALIDITY, INTERPRETATION,
CONSTRUCTION, AND PERFORMANCE OF THIS RELEASE IS GOVERNED BY AND IS TO BE
CONSTRUED UNDER THE LAWS OF THE STATE OF
A-3

--------------------------------------------------------------------------------



UTAH APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN THAT STATE, WITHOUT
REGARD TO CONFLICT OF LAWS RULES. ANY DISPUTE OR CLAIM ARISING OUT OF OR
RELATING TO THIS RELEASE OR CLAIM OF BREACH HEREOF SHALL BE BROUGHT EXCLUSIVELY
IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH, TO THE EXTENT
FEDERAL JURISDICTION EXISTS, AND IN ANY COURT SITTING IN SALT LAKE CITY, UTAH,
BUT ONLY IN THE EVENT FEDERAL JURISDICTION DOES NOT EXIST, AND ANY APPLICABLE
APPELLATE COURTS. BY EXECUTION OF THIS RELEASE, I CONSENT TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS, AND WAIVE ANY RIGHT TO CHALLENGE JURISDICTION OR
VENUE IN SUCH COURT WITH REGARD TO ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN
CONNECTION WITH THIS RELEASE. FURTHER, I HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY
IN CONNECTION WITH ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH
THIS RELEASE.
* * *
I, __________________, have executed this Release of Claims on the date set
forth below:
____________________________
Darcy Mott
Date:


A-4